                                                                  I 11111 1 111111 1 1 111111111 1111 11111 111 1 111 1 11111 11111111111 IIII I II IIII
       Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 1 of 11 PageID #: 9

                                                                                                 US010499091B2


c12)   United States Patent                                                (IO)   Patent No.:    US 10,499,091 B2
       Washino et al.                                                      (45)   Date of Patent:      Dec. 3, 2019

(54)   HIGH-QUALITY, REDUCED DATA RATE                                 (58)     Field of Classification Search
       STREAMING VIDEO PRODUCTION AND                                           CPC ........... H04N 21/4223; H04N 5/23206; H04N
       MONITORING SYSTEM                                                                     21/6125; H04N 21/6175; H04N 21/2187;
                                                                                                                        H04N 7/181
(71) Applicants:Kinya Washino, Dumont, NJ (US);                                 See application file for complete search history.
                Barry H. Schwab, Bloomfield, MI                        (56)                        References Cited
                (US)
                                                                                          U.S. PATENT DOCUMENTS
(72)   Inventors: Kinya Washino, Dumont, NJ (US);
                                                                              5,325,202 A           6/1994 Washino
                  Barry H. Schwab, Bloomfield, MI                             5,450,140 A           9/1995 Washino
                  (US)
                                                                                                       (Continued)
(73) Assignee: Kinya Washino, Dumont, NJ (US)
                                                                                             OTHER PUBLICATIONS
( *) Notice:        Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35            Dr. Gorry Fairhurst, Jan. 2001, MPEG-2 Overview, pp. 3-4.*
                    U.S.C. 154(b) by O days.                                                           (Continued)
                                                                       Primary Examiner - Jason P Salce
(21) Appl. No.: 15/614,137
                                                                       (74) Attorney, Agent, or Firm - Tarolli, Sundheim,
(22)   Filed:       Jun. 5, 2017                                       Covell & Tummino LLP
                                                                       (57)                    ABSTRACT
(65)                  Prior Publication Data                           A multi-format digital video production system is capable of
       US 2017/0272791 Al          Sep. 21, 2017                       maintaining full-bandwidth resolution of subject material
                                                                       while providing professional quality editing and manipula­
                                                                       tion of images intended for digital television and other
                Related U.S. Application Data                          applications, including digital HDTV programs and special­
                                                                       ized video monitoring applications. This allows emerging
(63)   Continuation of application No. 10/664,244, filed on            broadband video transmission media, including Internet
       Sep. 17, 2003.                                                  broadcast schemes, to overcome existing technology limi­
                       (Continued)                                     tations. The approach facilitates high-quality/large-screen
                                                                       video production and monitoring through the use of con­
(51)   Int. Cl.                                                        ventional broadband channels, including those which cur­
       H04N 71173              (2011.01)                               rently only exhibit bandwidths on the order of 4 Mbps. In
       H04N 2112343            (2011.01)                               formats utilizing substantially 24 fps progressive scan multi­
                         (Continued)                                   format system, direct streaming is made possible from
(52)   U.S. Cl.                                                        HDTV (16:9) high-quality data, thereby expanding market
       CPC ... H04N 21/234354 (2013.01); GllB 271031                   applications which require these higher levels of resolution,
                    (2013.01); GllB 271034 (2013.01);                  bits per pixel, and so forth.
                    (Continued)                                                            6 Claims, 3 Drawing Sheets



                                                                                 310




                                                                                       B
                                           302




                                                       1 □ 01                                                                                       EXHIBIT "A"
       Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 2 of 11 PageID #: 10


                                                  US 10,499,091 B2
                                                            Page 2


              Related U.S. Application Data                             5,923,484    A     7/1999 Washino et al.
                                                                        5,999,220    A    12/1999 Washino
(60)    Provisional application No. 60/411,474, filed on Sep.           6,144,375    A    11/2000 Jain et al.
        17, 2002.                                                       6,201,896    Bl    3/2001 Ishikawa
                                                                        6,240,217    Bl    5/2001 Ercan et al.
(51) Int. Cl.                                                           RE37,342     E     8/2001 Washino et al.
                                                                        6,370,198    Bl    4/2002 Washino
     GllB 271031            (2006.01)                                   6,489,986    Bl * 12/2002 Allen ............... H04N 21/42203
     H04N 211854            (2011.01)                                                                                            348/14.01
     H04N 51268             (2006.01)                                   RE38,079     E     4/2003 Washino et al.
     H04N 7101              (2006.01)                                    6,675,386   Bl    1/2004 Hendricks et al.
     H04N 2112187           (2011.01)                                    6,698,021   Bl    2/2004 Amini et al.
                                                                         6,724,433   Bl    4/2004 Lippman
     H04N 2114143           (2011.01)                                    6,920,179   Bl    7/2005 Amand et al.
     H04N 211462            (2011.01)                                    6,952,804   B2 10/2005 Kurnagai et al.
     H04N 211472            (2011.01)                                    7,124,427   Bl 10/2006 Esbensen
     H04N 2114782           (2011.01)                                2001/0024233    Al* 9/2001 Urisaka .................. H04N 5/232
     H04N 21161             (2011.01)                                                                                            348/211.6
                                                                     2001/0045988    Al 11/2001 Yamauchi et al.
     GllB 271034            (2006.01)
                                                                     2002/0035732    Al    3/2002 Zetts
     H04N 7118              (2006.01)                                2002/0072955    Al* 6/2002 Brock ... ... ... .......... . G06Q 30/02
     H04N 5/46              (2006.01)                                                                                              715/758
(52) U.S. Cl.                                                        2002/0116716    Al    8/2002 Sideman
     CPC ........... H04N 51268 (2013.01); H04N 710112               2002/0124122    Al    9/2002 Hosokawa
              (2013.01); H04N 7117318 (2013.01); H04N                2002/0194054    Al* 12/2002 Frengut .................. G06Q 30/02
                7118 (2013.01); H04N 2112187 (2013.01);                                                                           705/7.33
                                                                     2004/0003411    Al* 1/2004 Nakai .................. H04N 1/0014
          H04N 21/234309 (2013.01); H04N 21/234363                                                                                725/105
              (2013.01); H04N 2114143 (2013.01); H04N                2005/0086699    Al    4/2005 Halm et al.
           2114622 (2013.01); H04N 2114782 (2013.01);
               H04N 21/47202 (2013.01); H04N 2116125
                (2013.01); H04N 211854 (2013.01); H04N                                OTHER PUBLICATIONS
                                          5/46 (2013.01)         Dr. Gorry Fairhurst, "MPEG-2 Overview", Jan. 2001, p. 1.
                                                                 Pulnix, TM-1300 Progressive Scan High Resolution Camera, Jun.
(56)                  References Cited                           1998, pp. 1-7.
                                                                 Abbott, et al.: Transmission Line Drivers and Receivers for TIA/
               U.S. PATENT DOCUMENTS
                                                                 EAI Standards RS-422 and RS-423, National Semi Conductor,
       5,450,247 A     9/1995 Schwab                             Application Note 214, pp. 1-3, Aug. 1993.
       5,625,410 A     4/1997 Washino et al.
       5,627,898 A     5/1997 Washino                            * cited by examiner
  Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 3 of 11 PageID #: 11


U.S. Patent             Dec. 3, 2019           Sheet 1 of 3          US 10,499,091 B2




                 106



                                                                          G
               35mm FILM
                                                              z

              24P CAMERAS     1-----1
                                        :!!
                                        r
                                                    X         i
                                                              Z
                                                              m
                                        i:
  102                                   ==t                   ::!
                108                                    120    m

                 110
                              112
                                        �<
                                        m
                                                              i8>
                                        U>                    C
               M-F 24P CAM.             0
                                        z     1--------1
                                                              z
                                                              �

                                        "'O                   C
                                        ::0                   >
                                                              "'O
                                        0                     "'O
                 116                    C


  114
               30fps NTSC
              ...._______.
                              ---       �
                                        �
                                        z           X
                                                              �
                                                              �
                                                              i
                25fps PAL

                118

                                               Fig-1
        202
              \




                                                                    208   0

                                                                    \
                                                                    �214




                                              Fig-2
  Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 4 of 11 PageID #: 12


U.S. Patent          Dec. 3, 2019        Sheet 2 of 3                       US 10,499,091 B2




                                         I
                                         I

           ""'
           C\I
           0                             I

                                        )K�
                                         I ""'
                                         I


                                         t
                                         I

                                  ""'
                                  ""'
                                  0
                                                 .,,..
                                                                    .,,..
                                                                    ""'
                                                                    0


                                                 ""'
                                                 C\I




                          .,...
                          C\I

                          CV)



          .,,..
          0
          CV)




                                                         ""'.,,..
                                                         CV)




                    C\I
                    0
                    CV)
  Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 5 of 11 PageID #: 13


U.S. Patent            Dec. 3, 2019    Sheet 3 of 3          US 10,499,091 B2




              PIXELS



                                                       502
       2,000,000




                                                       504
        600,000
                          506


                   �------------------ PRICE
       510                 < $5,000   $40,000          $150,000


                                      Fig-5
         MOTION PIXELS
         (STILL PIXELS)


   2 - 4,000,000
 (640 X 360/480)
                                                      610




  1 - 3,000,000
   (320 X 240)



                   ._______________________ PRIC E
                            $500    $1,000


                                      Fig- 6
    Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 6 of 11 PageID #: 14


                                                    US 10,499,091 B2
                              1                                                                      2
      HIGH-QUALITY, REDUCED DATA RATE                                  conventional technologies to optimize the signal storage,
      STREAMING VIDEO PRODUCTION AND                                   processing, and transmission path performance.
            MONITORING SYSTEM
                                                                                   SUMMARY OF THE INVENTION
      REFERENCE TO RELATED APPLICATION                            5
                                                                          This invention resides in a multi-format digital video
   This application claims priority from U.S. patent appli­            production system capable of maintaining the full-band­
cation Ser. No. 10/664,244, filed 17 Sep. 2003, which claims           width resolution of the subject material, while providing
priority from U.S. Provisional Patent Application Ser. No.             professional quality editing and manipulation of images
60/411,474, filed 17 Sep. 2002, the entire content of both        10   intended for digital television and for other applications,
which is incorporated herein by reference.                             including digital HDTV programs and specialized video
                                                                       monitoring applications.
               FIELD OF THE INVENTION                                     Broadly, this invention allows emerging broadband video
                                                                       transmission media, including Internet broadcast schemes,
  This invention relates generally to digital video and, more     15   to overcome existing technology limitations. In the preferred
particularly, to a multi-format digital video production sys­          embodiment, for example, the approach facilitates high­
tem capable of maintaining full-bandwidth resolution while             quality/large-screen video production and monitoring
providing professional quality editing and manipulation of             through the use of conventional broadband channels, includ­
images for various applications, including digital HDTV and            ing those which currently only exhibit bandwidths on the
specialized video monitoring.                                     20   order of 4 Mbps. In more specific examples, in formats
                                                                       utilizing a 24 fps progressive scan multi-format system,
         BACKGROUND OF THE INVENTION                                   direct streaming is made possible from HDTV (16:9) high­
                                                                       quality data, thereby expanding market applications which
    Traditional systems for video production either rely on            require these higher levels of resolution, bits per pixel, and
uncompressed video signals (for example, SMPTE 4:4:4 or           25   so forth.
4:2:2), standard compressed MPEG-2 4:2:2P@ML signals,                     This system, now known as the "Direct Stream Cinema
or other signals that have undergone only minimal compres­             System," is based on optimizing the entire signal path,
sion, such as the (approximately) 5:1 compression utilized             utilizing 4:2:2 color processing and bit rates typically in the
for DVCPRO and DVCAM equipment by Panasonic and                        range of 2-6 Mbps. It begins with digitizing and compress­
Sony. However, the bandwidth required for these high-             30   ing the output of the optical pickup and graphics processor
quality signals still is too great for many broadcast and              (including appropriate processing, such as noise reduction
industrial applications, particularly those that require the           and resolution enhancement) and carries through the pro­
level of detail available in HDTV images.                              cessing circuitry to the receiving terminal device at the user
   Due to the high-bandwidth demands of high-quality sig­              end of the transmission chain. Signal quality is preserved
nals, typical distribution systems utilize only the highest       35   throughout the process, by eliminating the need to decom­
quality levels for the head-end equipment and the first part           press a lower-compression signal from a camera, video
of the signal distribution chain. Furthermore, because of              recorder, or other source device for editing or other pur­
network traffic due to multiple users (as for example, in a            poses, and then re-compressing the signal at a much higher
cable television distribution system), the last leg of the             rate for transmission purposes.
signal path utilizes a more highly compressed si gnal, to         40      A high-quality, reduced-data-rate digital video system
maximize the usage of the available bandwidth. In most                 according to a preferred embodiment includes a source of a
cases, this requires that the original signal be decompressed,         streaming video program having a progressive-scamied
and then re-compressed at a much higher compression ratio,             image with a frame rate of less than substantially 24 fps; a
so that less bandwidth is required for the final portion of the        video server in communication with the source for storing
path.                                                             45   the program; and one or more computers in network com­
   FIG. 1 is a diagram which illustrates the way in which              munication with the video server for locally displaying the
conventional broadband transmission media are used. Pro­               program or portions thereof.
gressive-scan devices are indicated at 102, and include 35                In a "direct stream" implementation the locally displayed
mm film 106, 24 frame-per-second (fps) cameras 108, and                program or portions thereof are in the same format as the
the inventive 24P camera system 110 described in further          50   streaming video program received form the source. The
detail herein. Film production and television production are           system and method may further include a personal-com-
indicated with the vertical box 112, and Internet/broadband            puter-based control of the camera/input device, monitor for
applications are shown at 120. Interlace scan devices 114              the streaming video program received from the source, or
include 30 fps NTSC 116 and 25 fps PAL 118. Although                   other PC-based capabilities. The streaming video program
suitable for certain film and television production applica-      55   may be received through a network connection, and the
tions, interlaced video 114, whether NTSC 116 or PAL 118,              video server includes one or more of the following for
is inferior for Internet and broadband applications 120, since         storing the program: a micro-disk, portable HDD, memory­
the delivered video quality is less than that possible with            stick, optical storage, or magneto-optical storage.
progressive display, regardless of compression. Even using
a progressive format, however, film (35-mm) 106 and high-         60         BRIEF DESCRIPTION OF THE DRAWINGS
end 24 fps progressive camera inputs 108 are deficient in
terms of quality, due to the need for high levels of com­                FIG. 1 is a diagram which illustrates the way in which
pression later in the signal transmission path.                        conventional broadband transmission media are used, show­
   Accordingly, the need remains for an approach to video              ing how high compression and interlaced video are poor
production and monitoring which allows the levels of qua!-        65   choices for higher quality applications;
ity that users have come to expect at their receiving termi­             FIG. 2 is a diagram which shows the concepts behind the
nals, while utilizing existing broadband media and other               various versions of the "Direct Stream Cinema" systems;
    Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 7 of 11 PageID #: 15


                                                    US 10,499,091 B2
                              3                                                                      4
   FIG. 3 is a diagram which illustrates a particular configu­         manner is suitable for on-line editing applications, using PC
ration constructed in accordance with the invention, namely,           plug-in hardware cards from companies like Matrox (Perph­
a video surveillance system;                                           elia) and ATI (Radian 9200/9800), Nvidia (GeForce FX).
   FIG. 4 is a drawing which shows a different particular              However, these conventional off-the-shelf-types of cards
layout according to the invention, in this a streaming pro­       5    require modification, so that they would be equipped with
duction system;                                                        true DV or SDI digital video outputs, thereby providing
   FIG. 5 is a diagram which shows the way in which the                compatibility with both HDTV and standard NTSC formats,
instant invention implements HDTV quality video at a very              including analog, Y-C component formats, and composite
low overall system cost; and                                           video outputs. In addition, software packages such as Adobe
   FIG. 6 is a diagram which shows the quality levels             10   Premier 6.5, and Ulead MediaStudio 7, when utilized with
provided by the consumer-type implementation of the                    a high-end PC (3 GHz or higher processing speed), are
"Direct Stream Cinema" systems.                                        capable of providing sophisticated editing capabilities.
                                                                          The resulting signal can be stored, in an AVI format, for
           DETAILED DESCRIPTION OF THE                                 example, on a hard disk drive. Currently, these PC cards
                    INVENTION                                     15   only are being used for SDTV, but in the future, they will be
                                                                       capable of HDTV recording, and for specialized industrial
   This invention overcomes the limitations of the existing            applications; for HDTV applications, a new decoder board
art by providing a video production/monitoring capability              would be used.
capable of transmitting HDTV (16:9) quality video utilizing               The preferred storage and distribution format according to
existing broadband bandwidths of [such as 4 Mbps (1024x           20   the invention is 1024x576@24 fps. Compression ratios of
576 pixels) or greater], thereby overcoming the traditional            100:1 are practical for SDTV, and 400:1 for HDTV. In
problem of conserving bandwidth while preserving quality.              addition, the system is scalable, for example, to the follow-
   The "Direct Stream Cinema System" preferably utilizes a             ing:
24 fps progressive camera format which, through the use of                200 Kbps@! fps
proprietary multi-format production techniques (110), facili-     25      500 Kbps@3 fps
tates Internet and broadband applications, including stream­              1 Mbps@6 fps
ing services 122, Internet TV, video monitoring/security                  2 Mbps@12 fps
124, and 35 mm/HDTV/DVD output capabilities 126. The                      4 Mbps@24 fps
approach does not require an HDTV quality video camera or                 Comparisons of the output quality of a variety of PC­
recording, however, but nevertheless facilitates HDTV qua!-       30   video display cards utilizing both interlaced and progressive
ity, direct video monitoring, off-line editing, and other              signals and also frame-rate/standards-conversion indicate a
capabilities at a great reduction in total system cost.                need to optimize the signal processing. For conversions
   With respect to streaming applications, the video data              from interlaced PAL signals to NTSC, these cards produce
may be transmitted directly to a central server through a              outputs with noticeable frame skipping and jumping. How­
network environment, resulting in both a comparatively            35   ever, from a progressive PAL signal (i.e., greater than 50 fps
small capacity storage requirement and also in other advan­            progressive), the severity of artifacts is greatly reduced.
tages over existing approaches. In one disclosed example,              Newer PC graphics cards produce significantly better
HDTV quality video with an aspect ratio of 16:9 is achieved,           results, which suggests that they may have adopted the
having a horizontal resolution of 1024x576, with the poten­            frame-rate conversion techniques disclosed in U.S. Pat. No.
tial for up-conversion to 1920x1080. This resolution,             40   5,999,220, entitled "Multi-Format AudioNideo Production
equivalent to a 42-inch plasma display, is accomplished with           System with Frame Rate Conversion" and U.S. Pat. No.
a data rate of 4 Mbps, more or less, enabling recording to             6,370,198B1, entitled "Wide-band Multi-Format Audio/
occur at 2 GBytes/hr, whereas current HDTV requires more               Video Production System with Frame Rate Conversion," the
than 100 GBytes/hr. Various video formats are possible                 entire content of both being incorporated herein by refer­
through the use of proprietary multi-format progressive           45   ence.
systems and frame rates, which may vary up to 24 fps (or                  In preferred embodiments, signals at the head-end of a
greater) in the preferred embodiment.                                  signal distribution system are converted to progressively
   Newer media players, such as Microsoft's new "Corona"               scanned signals. A frame rate of 24 fps preferably is
technology, which is scheduled to be released with the latest          employed, in order to optimize the utilization of the avail­
version of the Windows Media Player (Series 9), are aimed         50   able bandwidth. In the next step, the signals are compressed
at signal distribution systems utilizing a data rate of 6 Mbps,        to create a data stream at 2-4 Mbps (for 1024x576@24 fps)
using MPEG 4 and other comparable compression tech­                    or 4-6 Mbps (for 1280x720@24 fps. These signals may be
niques. However, such technology also provides for bit rates           stored for subsequent transmission to receiving terminal
in the range of 2-4 Mbps, being directed towards applica­              equipment (such as PCs, cable boxes, personal video record­
tions such as archiving, streaming video, and off-line view-      55   ers, display monitors, or other terminal equipment), or
ing. At these data rates, it is possible to store 100 hours of         immediately transmitted over a signal distribution system,
video in only 180 GB of storage [(100 hr)x(3600 sec/hr)x(4             which may be wired, wireless, satellite, or other medium,
Mbps)/(8 b/B)].                                                        including physical media such as CD-ROMs, DVDs, etc.).
   FIG. 2 discloses three of the many potential implemen­              This receiving terminal equipment may be located at mul­
tations of the "Direct Stream Cinema" system: Professional        60   tiple remote sites, may be located at multiple sites within a
cameras and Camcorders 210, Consumer Camcorders 212,                   single facility, or may be configured as a combination of
and Digital-Still-Camera recorders 214. According to the               local and remote sites.
invention, the entire process 202 may use digital component               In an alternative embodiment, signals may be received
(4:2:2) processing, preferably based upon a 3-CCD 24P                  from multiple sources, including one or more remote
input 204, through graphic processing and compression at          65   sources, and are collected at a central location for viewing,
206, to storage 208, whether on a hard drive, digital video            storage, or both. The signals preferably are transmitted to the
disk, memory card, or other medium. Video stored in this               central site as compressed, progressively-scanned streaming
    Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 8 of 11 PageID #: 16


                                                   US 10,499,091 B2
                              5                                                                      6
video si gnals, employing data rates in the range of 2-4 Mbps.        facilitating an hour of storage within a Gigabyte of memory
As in other embodiments, 24 fps is preferably used, although          (for SDTV at 2 Mbps) or within two Gigabytes of memory
the frame rate may be greater or less, may be variable or             (for HDTV at 4 Mbps. The streaming video is output to one
fixed, and may be modified under control of a local operator,         or more likely multiple viewing stations, utilizing an even
or may be modified automatically in response to a prede­         5    lower data rate of, perhaps, less than two Mbps. Conven­
termined set of criteria, utilizing sensors at the physical           tional SDTV signals utilizing a compressed DY-type output
location of the camera or signal source, or via remote control        typically would be provided at 25-50 Mbps. HDTV-type
from a central site, either under control of an operator, or          signals utilizing a compressed SDI-type output would be
automatically in response to a predetermined set of criteria.         provided at 100-300 Mbps; however, the signal manipula-
The source signal frame rate and image size may be different     10   tions within the system and before the output stages would
for each source signal, and the frame rate and image size of          utilize the more efficient and compact 4 Mbps files and
a source si gnal in the format stored need not be identical to        signal streams.
the frame rate and image size in the format displayed.                   This system application offers numerous features and
   Currently, ½-inch 3-CCD cameras are available for less             advantages over a traditional system, which requires a more
than $10,000, and 1/3-inch 3-CCD cameras are available for       15   traditional recording and editing system 406, and which
approximately $5,000. As such, it is already practical and            does not allow a direct connection via path 408. Using the
economical to implement this type of system for a range of            approach described above, results in a dramatic reduction
commercial/industrial applications, for example:                      and system cost (under $10.000 vs. $100.000 or more at
   Airport security                                                   current prices). Full digital component processing (4:2:2) is
   Monitoring of remote natural areas, such as forests           20   achieved without a loss in quality, and excessive hard disk
   Auto crash testing                                                 drives are not required for editing; rather, a generic PC is
   Public building (Court, Govermnent office, School) secu-           capable of editing the program (10 gigabytes vs. terabytes
rity                                                                  for traditional HDTV). The advantages includes a reduced
   Hospital security                                                  HDTV production cost and time without a separate data
   Educational/instructional                                     25   capture step. The invention is not limited in term so video
   FIG. 3 is a diagram which illustrates a particular configu­        format or streaming, as all existing and yet to be developed
ration constructed in accordance with the invention, namely,          formats may be accommodated.
a video surveillance system. In this case, the signals from              FIG. 5 is a diagram which shows the way in which the
multiple cameras 302 are transmitted as streaming sources at          instant invention implements HDTV quality video at a very
relatively low data rates, on the order of 200K to 4 Mbps,       30   low overall system cost. At the high end, an HDTV camera
with 1 to 24 fps variable frame rates via broadband connec­           with a format 502 of 16:9 at 1920x1080 pixels uses some 2
tion 310. As discussed above, this conserves video server             million pixels per image as the source, which is reduced at
312 storage requirements, facilitating one hour of storage            504 to less than 1 Megapixels or thereabouts due to interlace
utilizing only 2 GB of capacity. This information may then            losses, bandwidth limiting, compression losses and so forth,
be network-accessed by one or more monitoring control            35   resulting in an actual resolution of 70 percent of the original.
systems 314, preferably using multi-screen displays, and              Even so, equipment exhibiting this level of performance
optionally including alarms or other features using graphic           currently involves hardware costs of approximately $200,
analysis or other methodologies.                                      000.
   The advantages of this approach are many, in addition to              While broadcast quality video 508 (standard definition at
the ability to use existing broadband infrastructures support-   40   4:3) costs much less, the image quality is reduced dramati­
ing data transfers in the range 1:4 Mbps, the systems may be          cally, to a frame size of 720x480 pixels (4:3, 30 fps).
built at ½oth cost of conventional HDTV systems. High­                According to the invention, however, utilizing a 24 fps scan
quality monitoring is capable, as is direct network connec­           and proprietary multi-format system at 506, a 24P image at
tivity. The use of a generic PC-based server can easily               1024x576 or 1280x720 can be generated having an aspect
handle a large monitoring application. The resulting con-        45   ratio of 16:9, exhibiting a quality comparable to conven­
figuration improves security, at banks, for example, while            tional HDTV broadcast, but at a cost of under $10,000. A
reducing mistakes due to human error. Operating efficiency            typical surveillance image, at 320x240 and <15 fps is shown
is improved for medical applications, for example, along              at 510 for comparison purposes.
with reliability and monitoring efficiency (speed). Overall,             For any of these implementations (Professional, Cam-
the system is physically compact.                                50   corder, Surveillance, or Consumer), a key part of the system
   FIG. 4 is a drawing which shows a different particular             resides in the optimization of the entire processing scheme,
layout according to the invention, in this case a streaming           with an eye towards the end-user quality level. For example,
production system which may be implemented with Profes­               in the case of modem plasma-display units, the capability of
sional-quality equipment. Again, a camera 402 producing               the individual unit largely is determined by the physical
HDTV quality video transmits at a relatively low data rate       55   dimensions of the screen: 32" displays are supplied as
as a streaming source to a program editing facility 410               capable of 848x477 pixels; 42" displays are supplied as
through a direct connection 412, enabling various operator            capable of 1024x576 pixels; 50" displays are supplied as
controls including, but not limited to, frame-by-frame con­           capable of 1280x720 pixels. Because multiple tests have
trol, variable playback, forward/reverse (bi-directional)             demonstrated that "film quality" as measured at the theat­
playback, and so forth. A decision list is generated on a        60   rical projection screen only provides approximately 700
scene-by-scene basis, with AVI file conversion being used             lines of resolution (see, for example, A. Kaiser, H. W.
for compatibility with PC non-linear editing. Alternative             Mahler, and R. H. McMann, SMPTE Journal, June, 1985),
formats would include, for example, MPEG-4, Windows                   1024x576, or at most 1280x720, provides the optimum
Media 9, or Divx (which even can be edited, utilizing one of          display quality; 1920x1080 or other higher-pixel-count sys­
the available software packages for editing. The source          65   tems are not required.
material and EDL (Edit Decision List) codes are stored in a              Another key feature of the system is the utilization of
streaming server, with the resulting modest requirements              compression technology. Most origination-quality systems
    Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 9 of 11 PageID #: 17


                                                    US 10,499,091 B2
                              7                                                                      8
rely on intra-frame compression (such as Motion-JPEG),                 and bit rates typically in the range of 1-2 Mbps for SDTV­
which is limited to 3: 1 or 4: 1 for this type of application.         quality video and 4-6 Mbps for HDTV-quality video. It
Further downstream in the processing and transmission                  begins with digitizing and compressing the output of the
chain, much higher inter-frame-based compression ratios are            optical pickup and graphics processor (including appropriate
needed (such as MPEG-2), in order to make signal distri­          5    processing, such as noise reduction and resolution enhance­
bution practical and economical. The instant invention con­            ment), so that from the onset the data rate is set and then
templates high compression ratios throughout the process,              maintained through the internal processing circuitry, record­
achieving in excess of 100: 1 compression. In this way, the            ing steps, and through the distribution steps to the receiving
use of "intermediate" formats, such as DVC-PRO or DY­                  terminal device at the user end of the transmission chain.
CAM no longer are required. Furthermore, the reduced data         10   Signal quality is preserved throughout the process, by elimi­
rates required for the system eliminates the need for                  nating the need to decompress a lower-compression si gnal
extremely large capacity hard-disk recording capability,               from a camera, video recorder, or other source device for
enabling editing on most of today's conventional PCs.                  editing or other purposes, and then re-compressing the
   However, in order to achieve these kinds of compression             signal at a much higher rate for transmission purposes. Thus,
ratios without sacrificing quality, the preferred embodiment      15   there is no distinct "intermediate" format of any kind, as the
employs 24 fps si gnals (which, evidently, saves 20% of the            original video format obtained from the optical pickup or
data rate required for a 30 fps signal), and also progressive­         other source device is maintained through the entire path to
scanning (which is over 50% more efficient than compres­               the receiving terminal device.
sion of interlaced signals). Many compression schemes are                 Note that, to a certain extent, the resolution sizes and
available, including, for example, industry standards such as     20   pixels, as well as the prices, and other data are associated
MPEG-4, and proprietary systems such as Microsoft Win­                 with current technology, and are anticipated to vary in time
dows Media 9, Divx, and Wavelet-type compression. The                  as technology improves and matures. Nevertheless, the
resulting data rates easily are conveyed over conventional             inventive approach of applicant will at all times result in a
distribution paths, such as satellite, cable, and broadcast            substantial decrease in system cost while preserving the
systems, requiring only 1-2 Mbps for SDTV-type signals,           25   highest possible quality, even at limited bandwidths. Addi­
and 6 Mbps for HDTV-type signals.                                      tionally, in all embodiments of the invention, techniques
   As shown in FIG. 6, in Consumer-type applications, it is            such as pixel interpolation may advantageously be used to
common to employ digital still camera systems, utilizing               further enhance image resolution/quality.
high-speed shutters to provide video program sourcing. For
example, at a resolution of 320x240 and <15 fps (4:3) the         30      We claim:
results are limited to relatively low-quality recordings for              1. A method of viewing, on a remote viewing device of a
relatively limited recording times. In addition, many arti­            video surveillance system, multiple simultaneously dis­
facts are imparted to the recordings, such as motion artifacts         played and stored video images, comprising the steps of:
and picture hesitation or jumps. Photo jpeg compression                  receiving video images at a personal computer based
does not reproduce smooth motion, recording time is lim-          35         system from a plurality of video sources, wherein each
ited, and audio quality is poor.                                             of the plurality of video sources comprises a camera of
   However, consumer cameras are producing increasingly                      the video surveillance system;
high quality recording. despite their small size and low cost.            digitizing any of the images not already in digital form
By employing the techniques disclosed herein, DY-quality                     using an analog-to-digital converter;
recordings for more than one hour are practical, and S-VHS-       40     displaying one or more of the digitized images in separate
quality recordings for more than two hours can be achieved.                  windows on a personal computer based display device,
In addition, video editing is simplified, as no step of cap­                 using a first set of temporal and spatial parameters
turing to the PC is required-editing can proceed directly                    associated with each image in each window;
from camera memory cards or other storage devices (includ­               converting one or more of the video source images into a
ing hard-disk, optical disc, DVD, etc.), and the quality is       45         selected video format in a particular resolution, using a
preserved throughout the process. In addition, the resulting                 second set of temporal and spatial parameters associ­
recordings are compatible with various streaming conven­                     ated with each image;
tions, such as those supported by Microsoft and Real Net­                contemporaneously storing at least a subset of the con­
works video. This same system of video processing without                    verted images in a storage device in a network envi­
a step of capturing the signal to the PC applies equally as       50         ronment;
well to Professional and Camcorder applications.                         providing a communications link to allow an external
   The reader will appreciate that the practical application of              viewing device to access the storage device;
the instant invention has si gnificant implications in many              receiving, from a remote viewing device remoted located
fields. For example, Digital Asset Management systems                        remotely from the video surveillance system, a request
typically employ highly-compressed "proxies" to convey            55         to receive one or more specific streams of the video
the content of much less-compressed primary program mate­                    images;
rials, thereby enabling Edit Decision Lists to be developed               transmitting, either directly from one or more of the
from the "proxies" and then used to edit the final program                   plurality of video sources or from the storage device
using the primary program material. With the much more                       over the communication link to the remote viewing
efficient signal processing methods provided herein, it is not    60         device, and in the selected video format in the particu­
necessary to create the separate proxies, as the primary                     lar resolution, the selected video format being a pro­
signals themselves are provided at much lower data rates                     gressive video format which has a frame rate of less
than traditionally have been available for these materials,                  than substantially 24 frames per second using a third set
making them suitable for use in a single-step on-line editing                of temporal and spatial parameters associated with each
application.                                                      65         image, a version or versions of one or more of the video
   The "Direct Stream Cinema System" is based on opti­                       images to the remote viewing device, wherein the
mizing the entire signal path, utilizing 4:2:2 color processing              communication link traverses an external broadband
   Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 10 of 11 PageID #: 18


                                                  US 10,499,091 B2
                             9                                                                  10
      connection between the remote computing device and             converting one or more of the video source images into a
      the network environment; and                                      selected video format in a particular resolution, using a
   displaying only the one or more requested specific                   second set of temporal and spatial parameters associ­
      streams of the video images on the remote computing               ated with each image;
      device.                                                        contemporaneously storing at least a subset of the con­
   2. The method of claim 1, wherein the remote viewing of              verted images in a storage device in a network envi­
the given video stream is contemporaneous with the live                 ronment;
viewing and storage.
                                                                     providing a communications link to allow an external
   3. The method of claim 1, wherein the remote viewing of
                                                                        viewing device to access the storage device;
the given video stream is conducted subsequent to the live      10
                                                                     receiving, from a remote viewing device remoted located
viewing and storage.
   4: The method of claim 1, wherein the remote computing               remotely from the video surveillance system, a request
device and the network environment communicate through                  to receive one or more specific streams of the video
the Internet.                                                           images;
   5. The method of claim 1, wherein the broadband con-              transmitting, either directly from one or more of the
                                                                15
nection has a bandwidth of2-6 Megabits per second (Mbps).               plurality of video sources or from the storage device
   6. A method of viewing, on a remote viewing device of a              over the communication link traversing the Internet to
video surveillance system, multiple simultaneously dis­                 the remote viewing device, and in the selected video
played and stored video images, comprising the steps of:                format in the particular resolution, the selected video
   receiving video images at a personal computer based                  format being a progressive video format which has a
                                                                20
      system from a plurality of video sources, wherein each            frame rate of less than substantially 24 frames per
      of the plurality of video sources comprises a camera of           second using a third set of temporal and spatial param­
      the video surveillance system;                                    eters associated with each image, a version or versions
   digitizing any of the images not already in digital form             of one or more of the video images to the remote
      using an analog-to-digital converter;                             viewing device; and
                                                                25
   displaying one or more of the digitized images in separate        displaying only the one or more requested specific
      wi dows on a personal computer based display device,              streams of the video images on the remote computing
         !1
      usmg a first set of temporal and spatial parameters               device.
      associated with each image in each window;                                         * * * * *
            Case: 4:20-cv-00184-DMB-JMV Doc #: 1-1 Filed: 10/21/20 11 of 11 PageID #: 19

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 10,499,091 B2                                                                                    Page 1 of 1
APPLICATION NO.             : 15/614137
DATED                       : December 3, 2019
INVENTOR(S)                 : Kinya Washino et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         In the Claims

         Column 8, Line 53: Delete the word "remoted" from Claim 1.

         Column 10, Line 10: Delete the word "remoted" from Claim 6.




                                                                                     Signed and Sealed this
                                                                                   Thirtieth Day of June, 2020


                                                                                                    Andrei Iancu
                                                                              Director ofthe United States Patent and Trademark Office
